DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 17-19, and 21-26 are pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 26, which recites – “means for obtaining input parameters,” “means for determining an optimal period of time,” and “means for conducting the second conduct of the maintenance activity on the asset” – is presumed to have invoked 35 U.S.C. 112(f) and being examined accordingly. 


Claim Objections
Claims 17-19 and 21-24 are objected to because of the following informalities:  
Claim 17 recites “time t” at the top of page 7, where it appears applicant has parenthesized other limitations relating to parameters. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites: “means for obtaining input parameters,” “means for determining an optimal period of time,” and “means for conducting the second conduct of the maintenance activity on the asset.” 
These limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. While applicant does provide examples for the various “means,” it’s unclear if these examples are definitive as they relate to the claim language. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Holt et al. (US 20120290104) in view of Dides (US 20160188126).

Claim 1
Regarding claim 1, Holt discloses: a computer-implemented method for conducting a maintenance activity on an asset {computer 16 used to implement techniques relating to maintenance on plant equipment, i.e. assets; para. [0002], [0026]}, comprising:
obtaining a value of a first parameter, the value of the first parameter being indicative of a first operation risk level of the asset over time with respect to a failure mode of the asset without a first conduct of the maintenance activity {computer 16 via logic 100 calculates or obtains initial risk asset, i.e. a value of a first parameter, that indicates a first operation risk level of the asset over time with respect to a failure mode of the asset; para. [0044]; note that since risk projection is indicated as being dynamically updated, the initial risk projection demonstrates a first operation risk level without first conduct of the maintenance activity; para. [0025]; operational action including maintenance activities described explicitly in para. [0048]};
obtaining values of a set of parameters indicative of properties of the maintenance activity with respect to the failure mode of the asset {additional static inputs 28 and dynamic inputs 30 define values of a set of parameters indicative of properties of the maintenance activity with respect to the failure mode of the asset, given that they may include maintenance processes in design data 32 and manufacturing data 34; para. [0027], [0028]};
determining a time interval between the first conduct of the maintenance activity and a second conduct of the maintenance activity based on a model {logic 100, which defines a model, determines a maintenance schedule, i.e. time interval between the conduct of subsequent maintenance activities; para. [0048]}, wherein:
the model contains the value of the first parameter and the values of the set of parameters {logic 100, i.e. the model, contains the risk threshold, i.e. the value of the first parameter, and maintenance parameters obtained via additional static inputs 28 and/or dynamic inputs 30, i.e. set of parameters; Fig. 3; para. [0047]}, and 
the model represents a value of a second parameter indicative of an operation risk level of the asset over the time interval with respect to the failure mode of the asset given the first conduct of the maintenance activity and the second conduct of the maintenance activity {logic 100 or model generates an updated risk projection at block 108, this updated risk projection defining a value of a second parameter indicative of an operation risk level of the asset over the time interval with respect to the failure mode of the asset; note that since system is continuously being updated, each subsequent update of risk projection takes into account previous maintenance activity, i.e. given the first conduct of the maintenance activity and the second conduct of the maintenance activity; para. [0025], [0044]}; and
responsive to the operation risk level of the asset indicated by the value of the second parameter being lower than the first operation risk level indicated by the value of the first parameter at the determined time interval, causing the second conduct of the maintenance activity to be performed {when logic 100 determines that updated risk projection i.e. value of second parameter, is lower than a risk threshold, i.e. value of first parameter, then a next scheduled or second maintenance action is performed; para. [0048]}.
	Holt does not explicitly disclose: the operational risk level of the asset is representative of an amount of resource consumed to keep the asset operational; the second operation risk level being an average.
	However, Dides teaches a similar system for collaborative data based device maintenance that includes: the operational risk level of the asset is representative of an amount of resource consumed to keep the asset operational {power consumption of the user product, which can be used to infer a malfunction, defines an operational risk level, since it’s representative of an amount of power or resource consumed to keep an asset operational; para. [0043]}; the second operation risk level being an average {historical average of power consumption, which represents a second operation risk level, i.e. representative of an amount of resource consumed to keep the asset operational, described in para. [0043]}.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Holt to include the features of Dides, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to consider using other available data sources, given an indication of malfunction can be inferred or derived from various data associated with the user product, thereby facilitating the identification of assets in needs of repair {para. [0043] of Dides}. Therefore, for these reasons, it would have been obvious to modify Holt with Dides.
	
Claim 3
Regarding claim 3, the combination of Holt and Dides discloses the features of claim 1. Holt further discloses: sending the time interval to a Computerized Maintenance Management System (CMMS) to cause the second conduct of the maintenance activity to be performed at the time interval after the first conduct of the maintenance activity is performed {plant control system 58, which supports maintenance management and thereby defines a computerized maintenance management system, receives a time limit, i.e. time interval, that relates to a maintenance activity and causes an activity, e.g. shutdown, after the interval expires; note that since logic 100 updates parameters continuously, any subsequent action would define a second conduct; further note that Computerized Maintenance Management System (CMMS) and maintenance activity, without additional features describing their function, are mere labeling, where any computer and maintenance-related activity would meet the claim limitations; para. [0092], [0093]}.

Claim 4
	Regarding claim 4, the combination of Holt and Dides discloses the features of claim 1. Holt further discloses: generating a maintenance schedule containing the time interval {scheduled maintenance actions, i.e. maintenance schedule containing time intervals, generated via interface system 60; para. [0035}; and sending the maintenance schedule to a maintenance mechanism associated with the asset, wherein the maintenance mechanism is configured to automatically perform the maintenance activity based on the maintenance schedule {maintenance schedule for component or asset sent to operator, i.e. a maintenance mechanism, that performs the maintenance automatically, i.e. in response to alert; para. [0068]}.

Claim 6
	Regarding claim 6, the combination of Holt and Dides discloses the features of claim 1. Holt further discloses: obtaining the values of the set of parameters comprises determining the values of the set of the parameters indicative of one or more of the following properties of the maintenance activity: a level of an effect of the maintenance activity on the first operation risk level; a duration of the maintenance activity; a cost level of the maintenance activity; and a fading mode of the effect of the maintenance activity on the first operation risk level {values associated with duration of maintenance determined via parameters provided by dynamic data 30 and/or static data 28; para. [0048]}.  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holt and Dides, further in view of Zhou et al. (US 20140324495).

Claim 2
	Regarding claim 2, the combination of Holt and Dides discloses the features of claim 1, but doesn’t explicitly disclose: determining the time interval such that the value of the second parameter is minimized.  
	However, Zhou teaches a similar system for scheduling maintenance and maintenance optimization that includes: determining the time interval such that the value of a parameter is minimized {optimizer 740 generates or determines a list of maintenance tasks that minimize the risk of failure, i.e. operational risk, and subsequently generates a maintenance schedule 745 with dates to perform maintenance, i.e. a time interval; para. [0054]}.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Holt and Dides to include the risk minimizing and interval determining features, as taught by Zhou, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to minimize the lost revenue incurred while maintenance is being done, thereby maximizing profit {para. [0054] of Zhou}. Therefore, for these reasons, it would have been obvious to modify the combination of Holt and Dides with Zhou.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holt and Dides, further in view of Suzuki (US 20140164258).

Claim 5
Regarding claim 5, the combination of Holt and Dides discloses the features of claim 4, including the use of maintenance notifications {para. [0051] of Holt}. 
The combination of Holt and Dides doesn’t explicitly disclose: sending a maintenance notification message including the maintenance schedule to a mobile device, the maintenance notification message causing the maintenance schedule to be displayed on the mobile device.
However, Suzuki teaches a similar system for risk management that includes: sending a maintenance notification message including a maintenance schedule to a mobile device, the maintenance notification message causing the maintenance schedule to be displayed on the mobile device {mobile station, including maintenance unit 110, displays the repair or maintenance schedule and availability of continued use of the home appliance 10 upon notification receipt; para. [0066]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Holt and Dides to include the mobile notification transmission and receipt, as taught by Suzuki, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to facilitate the communication of maintenance-related information amongst individuals involved in maintenance and/or repair, thereby streamlining the process {para. [0007] of Suzuki}. Therefore, for these reasons, it would have been obvious to modify the combination of Holt and Dides with Suzuki.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holt and Dides, further in view of Bieda et al. (US 20030171897).

Claim 7
Regarding claim 7, the combination of Holt and Dides discloses the features of claim 1, but doesn’t explicitly disclose: determining a failure frequency of the failure mode and a severity level of the failure mode to determine the value of the first parameter.
However, Bieda teaches a similar system for assessing product failure that includes: determining a failure frequency of the failure mode and a severity level of the failure mode to determine the value of the first parameter {system obtains values including a preliminary risk assessment of each failure as a multiplied product of the ranked severity value and the ranked frequency of occurrence value, i.e. frequency and severity; para. [0022]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Holt and Dides to include the failure frequency and severity assessment, as taught by Bieda, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to provide for failure frequency and severity that can be prioritized accordingly, thereby ensuring an efficient use of resources {para. [0014] of Bieda}. Therefore, for these reasons, it would have been obvious to modify the combination of Holt and Dides with Bieda.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holt, Dides, and Bieda, further in view of Wang et al. (US 20040167731). 

Claim 8
	Regarding claim 8, the combination of Holt, Dides, and Bieda discloses the features of claim 7, but doesn’t explicitly disclose: the failure frequency of the failure mode comprises determining an average failure frequency based on occurrences of the failure mode in a past period of time.
	  However, Wang teaches a similar system of failure analysis that includes: the failure frequency of the failure mode comprises determining an average failure frequency based on occurrences of the failure mode in a past period of time {average system failure rate, i.e. average failure frequency, determined from historical outage data over given or past period of time; para. [0004], [140]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Holt, Dides and Bieda to include average failure frequency based on historical data, as taught by Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to calculate an accurate failure rate, thereby facilitating additional, beneficial analysis of the system, e.g. root-cause analysis {para. [0006] of Wang}. Therefore, for these reasons, it would have been obvious to modify the combination of Holt, Dides, and Bieda with Wang.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holt, Dides, Bieda, and Wang, further in view of Vaissiere (US 20140338420). 

Claim 9
	Regarding claim 9, the combination of Holt, Dides, Bieda, and Wang discloses the features of claim 8, but doesn’t explicitly disclose: determining the severity level based on impact levels indicative of impacts of the failure mode on one or more of following aspects: production, troubleshooting, safety, environment, and reputation.
	However, Vaissiere teaches a similar system for determining maintenance intervals that includes: determining the severity level based on impact levels indicative of impacts of the failure mode on one or more of following aspects: production, troubleshooting, safety, environment, and reputation {severity levels determined according to the impact of the measurement results, where the severity relates to safety; para. [0073], [0075]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Holt, Dides, Bieda, and Wang to include severity determinations, as taught by Vaissiere, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to determine severity levels to ensure quality and safety in an industrial process, thereby reducing risks and consequences to the overall process {para. [0003] of Vaissiere}. Therefore, for these reasons, it would have been obvious to modify the combination of Holt, Dides, Bieda, and Wang with Vaissiere.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Holt, Dides, Bieda, Wang, and Vaissiere, further in view of McAdam et al. (US 5517200).
 
Claim 10
Regarding claim 10, the combination of Holt, Dides, Bieda, Wang, and Vaissiere discloses the features of claim 9, but doesn’t explicitly disclose: determining the severity level of the failure mode comprises calculating a sum of the impact levels.
However, McAdam teaches a similar system for detecting and assessing failure severity that includes: determining the severity level of the failure mode comprises calculating a sum of the impact levels {severity weight attached to each module and then calculated, i.e. sum of the severity weight; col. 2, lines 5-15}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Holt, Dides, Bieda, Wang, and Vaissiere to include a sum calculation of severity, as taught by McAdam, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to design a more accurate model for maintenance determinations, thereby reducing the likelihood of conducting unnecessary maintenance at additional cost {col. 2, lines 14-17 of McAdam}. Therefore, for these reasons, it would have been obvious to modify the combination of Holt, Dides, Bieda, Wang, and Vaissiere with McAdam.

Claims 17, 18, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (US 20140129000) in view of Wang; Card et al. (US 20040049297); Mitsumoto et al. (JP 2009217718 A; Examiner using translation provided by applicant to Office on 6/6/18); Zhou; and Dides. 

Claims 17, 25, and 26
Regarding claims 17, 25, and 26 Block discloses: a computer-implemented method for conducting a maintenance activity on an asset {dynamic risk calculation engine (DRCE) implemented on a computer, and functions to perform or conduct maintenance; para. [0024], [0026]}; 
a computer software program, including machine-readable instructions which, when executed by a processor, causes the processor to perform steps {dynamic risk calculation engine (DRCE) implemented on a computer, which, when executed by a processor, causes the processor to perform steps in a maintenance activity; para. [0024], [0026]}};
a computer system for conducting a maintenance activity on an asset {dynamic risk calculation engine (DRCE) defines n a computer system for conducting maintenance; para. [0024], [0026]};
a first step of obtaining input parameters {DRCE may receive inputs, i.e. input parameters, such as a component failure and repair rates, a user-selected SIF configuration, a system configuration, and a desired system-level RRF; para. [0024]} / means for obtaining input parameters {display screen 114, a graphical user interface, defines means for obtaining input parameters; para. [0046]}, the input parameters being at least:
a value of a risk to failure (R) over time (t) being indicative of a first operation risk level resulting from a failure mode of the asset without a first conduct of the maintenance activity of the asset {failure on demand (PFD), mean time to failure (MTTF), mean time between failure (MTBF) and other risks to failure over time highlighted; para. [0020]; given that the failures over time are derived from historical data, an initial value prior to maintenance represents a first operation risk level resulting from a failure mode of the asset without a first conduct of the maintenance activity of the asset; para. [0020]}; 
a period of time (P) in which the value of the reduction of risk (RR) is maintained as a result of the first conduct of the maintenance activity (A) {DRCE simulates period of time by using the component models of the model library and provides a maintenance schedule that meets the desired RRF, i.e. RRF maintained throughout first conduct of the maintenance activity; para. [0024]};
responsive to determining the optimal period of time between the first conduct of the maintenance activity and the second conduct of the maintenance activity, a third step of conducting the second conduct of the maintenance activity on the asset in accordance with a schedule based on the determined optimal period of time (PA) {optimal schedule derived, which represents time between first and second maintenance activity; para. [0086]; conducting maintenance actions on an asset according to a schedule that’s been optimized described in para. [0024], [0069]} / means for conducting the second conduct of the maintenance activity on the asset in accordance with a schedule based on the determined optimal period of time (PA) {conducting maintenance actions on an asset according to a schedule that’s been optimized described in para. [0024], [0069]; means for conducting maintenance as part of process 160 described in para. [0068]. [0069]}.
Block does not explicitly disclose: determining a failure frequency of the asset based on measurements of failure in a past period of time; a value of a reduction of risk (RR) over time (t), the reduction of risk being indicative of a result of the first conduct of the maintenance activity (A); means for determining an optimal period of time / a second step of determining an optimal period of time between the first conduct of the maintenance activity and a second conduct of the maintenance activity (PA) in such a way that a new risk to failure (NRF) over time is minimized, wherein the new risk to failure (NRF) is indicative of an average operation risk level of the asset between the first conduct of the maintenance activity and the second conduct of the maintenance activity, and wherein the new risk to failure (NRF) is based on the input parameters, the time (t) and a cost (C) of performing the maintenance activity (A); wherein the operation risk level of the asset is representative of an amount of resource consumed to keep the asset operational.
However, Wang teaches a similar system of failure analysis that includes: determining a failure frequency of the asset based on measurements of failure in a past period of time {failure frequency, determined from historical outage data over given or past period of time; para. [0004], [140]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Block to include average failure frequency based on historical data, as taught by Wang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to calculate an accurate failure rate, thereby facilitating additional, beneficial analysis of the system, e.g. root-cause analysis {para. [0006] of Wang}. Therefore, for these reasons, it would have been obvious to modify Block with Wang.
The combination of Block and Wang doesn’t explicitly disclose: a value of a reduction of risk (RR) over time (t), the reduction of risk being indicative of a result of the first conduct of the maintenance activity (A); means for determining an optimal period of time / a second step of determining an optimal period of time between the first conduct of the maintenance activity and a second conduct of the maintenance activity (PA) in such a way that a new risk to failure (NRF) over time is minimized, wherein the new risk to failure (NRF) is indicative of an average operation risk level of the asset between the first conduct of the maintenance activity and the second conduct of the maintenance activity, and wherein the new risk to failure (NRF) is based on the input parameters, the time (t) and a cost (C) of performing the maintenance activity (A); wherein the operation risk level of the asset is representative of an amount of resource consumed to keep the asset operational.
However, Card teaches a similar system for process optimization and parts maintenance that includes: a value of a reduction of risk (RR) over time (t), the reduction of risk being indicative of a result of the first conduct of the maintenance activity (A) {value of risk reduction and outputs measured over time and being indicative of a corrective action, i.e. maintenance activity; para. [0009]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Block and Wang to include the risk reduction, as taught by Card, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to provide for risks scores associated with respective maintenance activities in order to facilitate modeling of complex processes, thereby ensuring more accurate risk modeling {para. [0007] of Card}. Therefore, for these reasons, it would have been obvious to modify the combination of Block and Wang with Card.
The combination of Block, Wang, and Card doesn’t explicitly disclose: means for determining an optimal period of time / a second step of determining an optimal period of time between the first conduct of the maintenance activity and a second conduct of the maintenance activity (PA) in such a way that a new risk to failure (NRF) over time is minimized, wherein the new risk to failure (NRF) is indicative of an average operation risk level of the asset between the first conduct of the maintenance activity and the second conduct of the maintenance activity, and wherein the new risk to failure (NRF) is based on the input parameters, the time (t) and a cost (C) of performing the maintenance activity (A); wherein the operation risk level of the asset is representative of an amount of resource consumed to keep the asset operational.
However, Mitsumoto teaches a similar system for maintenance planning that includes: means for determining an optimal period of time / a second step of determining an optimal period of time between the first conduct of the maintenance activity and a second conduct of the maintenance activity (PA) in such a way that new maintenance cost(s) over time is minimized {maintenance scheduler, i.e. means for determining an optimal period of time, generates schedule of optimal period of time between the first conduct of the maintenance activity and a second conduct of the maintenance activity; maintenance scheduler also calculates minimum maintenance cost, with each sequential calculation defining a new maintenance plan and/or cost; para. [0034], [0035]}, the new maintenance cost(s) is based on account input parameters, the time (t) and a cost (C) of performing the maintenance activity (A) {input parameters of individual component risk, time associated with probability of failure, and maintenance cost input to model that produces lifecycle maintenance cost; para. [0020], para. [0061]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Block, Wang, and Card to include the period determination and corresponding features, as taught by Mitsumoto, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to determine maintenance costs and risks, thereby facilitating cost-benefit analysis of maintenance plans {para. [0001] of Mitsumoto}. Therefore, for these reasons, it would have been obvious to modify the combination of Block, Wang, and Card with Mitsumoto.
The combination of Block, Wang, Card, and Mitsumoto does not disclose: minimizing a new risk to failure; wherein the new risk to failure (NRF) is indicative of an average operation risk level of the asset between the first conduct of the maintenance activity and the second conduct of the maintenance activity; wherein the operation risk level of the asset is representative of an amount of resource consumed to keep the asset operational.
However, Zhou teaches a similar system for maintenance optimization that includes minimizing a new risk to failure {optimizer 740 generates or determines a list of maintenance tasks that minimize the risk of failure, i.e. operational risk, and subsequently generates a maintenance schedule 745 with dates to perform maintenance, i.e. a time interval; para. [0054]}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Block, Wang, Card, and Mitsumoto to include the risk minimizing feature, as taught by Zhou. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is, in the substitution of minimizing with respect to risk failure of Zhou for the minimizing with respect to maintenance cost taught by the combination of Block, Wang, Card, and Mitsumoto. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. One of ordinary skill in the art would also have been motivated to minimize the lost revenue incurred while maintenance is being done, thereby maximizing profit {para. [0054] of Zhou}. Therefore, for these reasons, it would have been obvious to modify the combination of Block, Wang, Card, and Mitsumoto with Zhou.
The combination of Block, Wang, Card, Mitsumoto, and Zhou doesn’t explicitly disclose: wherein the new risk to failure (NRF) is indicative of an average operation risk level of the asset between the first conduct of the maintenance activity and the second conduct of the maintenance activity; wherein the operation risk level of the asset is representative of an amount of resource consumed to keep the asset operational.
However, Dides teaches a similar system for collaborative data based device maintenance that includes: wherein the new risk to failure (NRF) is indicative of an average operation risk level of the asset between the first conduct of the maintenance activity and the second conduct of the maintenance activity {historical average of power consumption, which represents new risk to failure (NRF) indicative of an average operation risk level of the asset between the first conduct of the maintenance activity and the second conduct of the maintenance activity, described in para. [0043]}; wherein the operation risk level of the asset is representative of an amount of resource consumed to keep the asset operational {power consumption of the user product, which can be used to infer a malfunction, defines an operational risk level, since it’s representative of an amount of power or resource consumed to keep an asset operational; para. [0043]}. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Block, Wang, Card, Mitsumoto, and Zhou to include the features of Dides, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to consider using other available data sources, given an indication of malfunction can be inferred or derived from various data associated with the user product, thereby facilitating the identification of assets in needs of repair {para. [0043] of Dides}. Therefore, for these reasons, it would have been obvious to modify the combination of Block, Wang, Card, Mitsumoto, and Zhou with Dides.


Claim 18
Regarding claim 18, the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides discloses the features of claim 17. Mitsumoto further discloses: the input parameters further comprise a value of the cost (C) of implementing the action (A) {input parameters include maintenance cost for lifecycle maintenance model implementation; para. [0020], para. [0061]}.

Claim 24
	Regarding claim 24, the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides discloses the features of claim 17. Block further discloses: the steps are periodically implemented and the values of the input parameters are updated at each implementation {DRCE updated real-time or based on process conditions, i.e. periodically, which results in periodic implementation with updated input parameters; para. [0023], [0033]}.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides, further in view of Otal et al. (“Risk-Based Asset Management Optimization”).

Claim 19
	Regarding claim 19, the combination of the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides discloses the features of claim 17, but doesn’t explicitly disclose: a fourth step of calculating the gain (G) associated with implementing the action (A) and a fifth step of discriminating whether the action (A) is to be implemented as a function of a comparison between the gain (G) with a predetermined threshold.
	However, Otal teaches a similar method for calculating risk-based asset optimization that includes: a step of calculating the (G) gain associated with implementing an action (A) {benefit, i.e. gain, calculated based on removing or installing configurations, i.e. an action; see Examiner-underlined lines in first, second paragraphs of Section V on page 4; note that applicant has shown in para. [0080] of applicant’s own specification that “benefit” and “gain” are synonymous} and an additional step of discriminating whether the action (A) is to be implemented as a function of a comparison between the gain (G) with a predetermined threshold {for investment, e.g. a removal or installation action, to be implemented, it must exceed a predetermined threshold defined by the investment costs; see Examiner-underlined lines in third paragraph of Section V on page 4}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides to include the benefit analysis, as taught by Otal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to determine total costs and gains of maintenance activity, in order to maximize investment value {see Abstract of Otal}. Therefore, for these reasons, it would have been obvious to modify the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides with Otal.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Block, Wang, Card, Mitsumoto, Zhou, and Dides, further in view of Vaissiere.

Claim 21
Regarding claim 20, the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides discloses the features of claim 17, but doesn’t explicitly disclose: a decrease of value of a reduction of risk (RR) over time t, indicates a reduction in troubleshooting or safety or environment or reputation.
However, Vaissiere teaches a similar system for determining maintenance intervals that includes: a decrease of value of a reduction of risk (RR) over time t, indicates a reduction in troubleshooting or safety or environment or reputation {severity levels are defined according to the impact of the measurement results, where the severity relates to safety; thus, a decrease in risk reduction would naturally translate into a decrease in safety; para. [0073], [0075]}. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides to include severity determinations, as taught by Vaissiere, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to determine severity levels to ensure quality and safety in an industrial process, thereby reducing risks and consequences to the overall process {para. [0003] of Vaissiere}. Therefore, for these reasons, it would have been obvious to modify the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides with Vaissiere.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Block, Wang, Card, Mitsumoto, Zhou, and Dides, further in view of Byrne et al. (US 20080133178).

Claim 22
	Regarding claim 22, the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides discloses the features of claim 17, but doesn’t explicitly disclose: determining a relevance level based on the value of the value of a risk to failure.
	However, Byrne discloses a similar system for maintenance management that includes: determining a relevance level based on the value of the value of a risk to failure {criticality factor provides quantitative values (e.g. “9”) that define levels based on failure risk; para. [0033]; note that applicant has defined a “relevance level” as a criticality score from 1-100, as in para. [0109] of applicant’s own specification}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides to include risk relevance levels, as taught by Byrne, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to determine relevance levels so that repair events may be planned in advance to minimize the machine downtime during maintenance, thereby saving time and money for the organization {para. [0056] of Byrne}. Therefore, for these reasons, it would have been obvious to modify the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides with Byrne.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides, further in view of Ivey et al. (US 20070083398).

Claim 23
	Regarding claim 23, the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides discloses the features of claim 17. Block further discloses: the step of obtaining a value of a risk to failure (R) over time (t) comprises receiving the value of a risk to failure (R) from a Supervisory Control and Data Acquisition, or SCADA system {failure on demand (PFD), mean time to failure (MTTF), mean time between failure (MTBF) and other risks to failure from SCADA system; para. [0020], [0026]}.
The combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides doesn’t explicitly disclose: the step of obtaining a value of a reduction of risk (RR) over time (t) comprises receiving the value of a reduction of risk (RR) from a user interface; the step of obtaining a period of time (P) in which the value of the reduction of risk (RR) is maintained as a result of the implementation of the action (A) comprises receiving the period of time (P) from a user interface.
However, Ivey teaches a similar system for computer-based maintenance that includes: the step of obtaining a value of a reduction of risk (RR) over time t comprises receiving the value of a reduction of risk (RR) from a user interface {user selects maintenance activities that result in risk reduction, i.e. values that define reduction of risk (RR) from a user interface; note that applicant’s claim language could also include analyzed risk section 155, which contains a risk reduction received from a user interface or user-adjustable probability of failure 165; para. [0076], [0077], [0103]; see Fig. 6}; the step of obtaining a period of time (P) in which the value of the reduction of risk (RR) is maintained as a result of the implementation of the action (A) comprises receiving the period of time (P) from a user interface {user selects age, i.e. period of time, in which value of risk reduction activity is maintained, for a given period of time; para. [0084]}.
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides to include the user input features, as taught by Ivey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to format the information graphically, thereby facilitating user interaction and comparison {para. [0007] of Ivey}. Therefore, for these reasons, it would have been obvious to modify the combination of Block, Wang, Card, Mitsumoto, Zhou, and Dides with Ivey.

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 17-19, 21-26 above have been considered but are moot because the new ground of rejection. However, in the interest of compact prosecution, examiner will address relevant points in the order presented by applicant.

Objections to the Specification, Claims
	Applicant is thanked for the corrections to the objections, as noted by applicant in pages 12-14 of remarks. Examiner notes that an objection for claim 17 persists, since it recites “time t” at the top of page 7, where it appears applicant has parenthesized other limitations relating to parameters.

Rejections under 35 U.S.C. § 112(b)
	On page 14, applicant has provided arguments regarding the rejection under 35 U.S.C. § 112(b). Examiner has withdrawn the rejections for claims 21 and 22. However, examiner has maintained the rejection of claim 26, given applicant’s use of “means for obtaining input parameters,” “means for determining an optimal period of time,” and “means for conducting the second conduct of the maintenance activity on the asset.” As stated above, these limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; however, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In applicant’s remarks on page 14, applicant indicates that the structure can be found in paras. [0195] to [0208]; however, examiner has not been able to determine the corresponding disclosure. Accordingly, this rejection is maintained, as set forth above.

Rejections under 35 U.S.C. § 101
	On pages 15-16, applicant has provided arguments regarding the rejection under 35 U.S.C. § 101. Examiner has withdrawn the rejection under 35 U.S.C. § 101. As was discussed during the interview, amended claim 1 is integrated into a practical application by “causing the second conduct of the maintenance activity [for the asset] to be performed” responsive to values determined based on a model meeting a condition, namely that “the average operation level... [is] lower than the first operation risk level.” By causing the second maintenance activity to be performed responsive to this condition, the claimed process “ensures that the resource consumption by the asset resulting from the first conduct of the maintenance activity and the second conduct of the maintenance activity is lower than the resource consumption without any maintenance activities conducted.” Claims 17, 25, and 26 are also patent eligible, given the step of “conducting the second conduct of the maintenance activity on the asset in accordance with a schedule based on the determined optimal period of time (PA)” responsive to determining the optimal period of time between the first conduct of the maintenance activity and the second conduct of the maintenance activity. In summary, the previous rejection under 35 U.S.C. § 101 has been withdrawn. 

Rejections under 35 U.S.C. § 103
	On pages 17-19, applicant has provided arguments regarding the rejection under 35 U.S.C. § 103. Examiner notes that applicant’s arguments were based on the newly added limitation, i.e. “the operation risk level of the asset is representative of an amount of resource consumed to keep the asset operational.” Given the amendments, examiner looked to Dides, which discloses such a feature in a similar field of endeavor, as seen in rejection above. Accordingly, the rejection under 35 U.S.C. § 103 is maintained. 

	Examiner has responded to all points presented by applicant. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091.  The examiner can normally be reached on Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        5/7/21
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689